 

EXHIBIT 10.3

 

Pixelworks, Inc.

 

2005 Board Compensation Arrangements

 

 

 

Quarterly Fee

 

Annual Board Retainer Fee

 

$

5,000

 

Additional Fee paid to Lead Director or Non-Management Chairman

 

$

2,500

 

Additional Fee paid to Chair of Audit Committee

 

$

3,500

 

Additional Fees paid to Chairs of Compensation; Governance and Nominating
Committees

 

$

1,000

 

Additional Fees paid to members of Audit Committee

 

$

1,000

 

Additional Fees paid to members of Compensation; Governance and Nominating
Committees

 

$

500

 

 

Directors will also receive annual compensation in the form of equity issued
under the Company’s shareholder-approved 1997 Stock Incentive Plan. A Director
will earn an option to purchase 40,000 shares of the Company’s Common Stock upon
initial election to the Board of Directors and an option to purchase 10,000
shares of the Company’s Common Stock annually thereafter.  No additional options
will be earned for service on any committee of the Board of Directors.

 

1

--------------------------------------------------------------------------------

 